United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Fort Worth, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1307
Issued: January 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 5, 2011 appellant timely appealed the April 15, 2011 merit decision of the Office
of Workers’ Compensation Programs (OWCP), which found that he received an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3 (2010), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $35,024.25 for the
period October 21, 2009 through February 12, 2011; and (2) whether appellant was at fault in
creating the overpayment such that waiver of recovery is not warranted.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 53-year-old general expediter, has an accepted occupational disease claim
for right knee lateral collateral ligament sprain, right knee medial meniscus tear, left knee sprain,
and left foot plantar fasciitis, which arose on or about May 1, 2008. He initially stopped work on
November 4, 2008. OWCP paid wage-loss compensation and placed him on the periodic
compensation rolls effective December 21, 2008. It authorized two arthroscopic procedures.
Appellant underwent a right knee medial and lateral meniscectomy on January 21, 2009, and
resumed full-time, limited-duty work on April 23, 2009.2 He stopped work again on June 15,
2009, and underwent a repeat meniscectomy on July 14, 2009. Following the June 15, 2009
work stoppage, OWCP resumed payment of wage-loss compensation and placed appellant back
on the periodic compensation rolls.
Appellant returned to work in a full-time, limited-duty capacity effective October 21,
2009, with no loss in pay. Despite his return to full-time employment, OWCP continued to pay
him wage-loss compensation for temporary total disability through February 12, 2011.
In a preliminary overpayment decision dated March 2, 2011, OWCP found that appellant
had been overpaid a total of $49,605.15 for the period October 21, 2009 through
February 12, 2011. It explained that he had returned to work in October 2009, but continued to
receive compensation for temporary total disability for another 16 months after resuming fulltime employment. OWCP credited appellant $2,916.90 for having returned one 28-day
compensation check covering the period September 26 through October 23, 2010. As such,
appellant had an overpayment balance of $46,688.25. OWCP also determined that he was at
fault in creating the overpayment because he “knowingly accepted compensation to which [he
was] not entitled.” OWCP advised appellant of the various options available in the event he
disagreed with its preliminary findings, and afforded him 30 days to exercise his options.
In response, appellant submitted a March 24, 2011 overpayment recovery questionnaire
(Form OWCP-20) outlining his monthly income and expenses. He also provided documentation
supporting the various reported expenses. As to the issue of fault, appellant stated that he
believed it was his employer’s responsibility to advise OWCP of his return to work. He also
submitted copies of four additional 28-day compensation checks returned to OWCP.3 Appellant
noted that, after returning an “overpayment check” in November 2010, OWCP sent him four
more checks.
On April 8, 2011 OWCP issued a final overpayment decision in the amount of
$46,688.25.4 Appellant was found at fault in creating the overpayment because he accepted
payments that he knew or reasonably should have known were incorrect. Because he was at
2

OWCP promptly terminated appellant’s periodic rolls payments following his return to work in April 2009.

3

Each check was in the amount of $2,916.90. The four checks covered the period October 24, 2010 through
February 12, 2011 and totaled $14,584.50.
4

Appellant requested a telephone conference with OWCP, which was conducted on April 8, 2011 just prior to
issuance of the decision.

2

fault, he was not entitled to waiver of recovery of the overpayment. Consequently, OWCP
ordered that the entire $46,688.25 overpayment be paid in full within 30 days.
On April 15, 2011 OWCP issued an amended decision finding an overpayment in the
amount of $35,024.25. It neglected to credit appellant for four returned checks it had received;
each in the amount of “$2,916.00.” The previous finding of fault remained unchanged. OWCP
noted that by letter dated January 15, 2009, appellant was fully apprised of his rights and
responsibilities as a benefits recipient, including the obligation to notify OWCP immediately
upon his return to work so as to minimize the possibility of an overpayment of benefits, and to
return any checks he received even if he had already advised OWCP that he was working.
LEGAL PRECEDENT -- ISSUE 1
If an employee returns to work and has earnings, he is not entitled to receipt of temporary
total disability benefits and actual earnings for the same time period.5 Where there are actual
earnings and the continued receipt of wage-loss compensation for the same period, an
overpayment of benefits exists.6
ANALYSIS - ISSUE 1
Appellant returned to work in a full-time capacity on October 21, 2009. He was no
longer entitled to receive wage-loss compensation for temporary total disability; however,
OWCP continued to pay him wage-loss compensation through February 12, 2011.
The record reflects that OWCP overpaid appellant $49,605.15 for the period October 21,
2009 through February 12, 2011. The 4-day period October 21 through 24, 2009 was at the end
of a 28-day compensation period that began on September 27, 2009. Appellant received net
compensation in the amount of $2,892.41 for the period September 27 through October 24, 2009.
He was entitled only to the first 24 days of compensation for the period. The October 21 through
24, 2009 overpayment is derived by dividing the 28-day net compensation by 28 and then
multiplying the net daily compensation rate by 4.7 Appellant was overpaid $413.20 for the
period October 21 through 24, 2009. For the subsequent period October 25, 2009 through
February 12, 2011, OWCP issued 17 checks (28-day payment cycle) with net compensation
totaling $49,191.95. The two combined periods totaled $49,605.15 in overpaid compensation.
Appellant returned five checks totaling $14,584.50. These returned checks covered the
period September 26, 2010 through February 12, 2011. OWCP’s April 8, 2011 decision credited
appellant for having returned one check in the amount of $2,916.90, which covered the period
September 26 through October 23, 2010. In its April 15, 2011 amended decision, OWCP
credited appellant for having returned an additional four checks. However, it incorrectly
identified the amount of each check as “$2,916.00” instead of $2,916.90. Accordingly, appellant
5

Daniel Renard, 51 ECAB 466, 469 (2000).

6

L.S., 59 ECAB 350, 352-53 (2008).

7

$2,892.41 ÷ 28 = $103.30035 x 4 = $413.20

3

is entitled to an additional credit of $3.60.8 With this adjustment, his outstanding balance is
$35,020.65, rather than $35,024.25 as noted by OWCP in its April 15, 2011 decision.
Accordingly, the April 15, 2011 decision will be modified to reflect an overpayment balance of
$35,020.65.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waving an overpayment only if the individual to whom it was made
was not at fault in either accepting or creating the overpayment.9 Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he receives
from OWCP are proper.10 A recipient will be found to be at fault with respect to creating an
overpayment if the individual “[a]ccepted a payment which he or she knew or should have
known to be incorrect.”11
ANALYSIS -- ISSUE 2
When a disabled employee is placed on the periodic compensation rolls, OWCP routinely
advises the employee of this fact and issues a CA-1049 identifying the weekly pay rate, the
compensation rate, the gross payment, any applicable deductions, and the net amount to be
disbursed.12 The CA-1049 is generally accompanied by an EN1049, which explains the
employee’s rights and responsibilities with respect to the receipt of compensation. This latter
document provides pertinent information regarding returning to work and how to avoid an
overpayment of benefits. It also includes a certification that the benefits recipient has read and
understands the terms and conditions under which he may receive compensation. OWCP
provided appellant this same information on January 15, 2009.
As of November 12, 2009, OWCP learned that appellant accepted a full-time, limitedduty assignment on October 21, 2009. Nonetheless, it continued to pay him wage-loss
compensation for total disability for another 16 months. Despite OWCP’s mistake, appellant
was obliged to return any compensation checks he received for periods of purported temporary
total disability after his October 21, 2009 return to work. OWCP properly advised him of his
responsibilities in this regard when it initially placed him on the periodic compensation rolls in
January 2009. Yet appellant did not return his first self-described “overpayment check” until
November 2010, more than a year after he resumed full-time employment.
Based on the evidence of record, appellant accepted at least a dozen periodic rolls
payments which he “knew or should have known to be incorrect.”13 The Board, therefore, agrees
8

$.90 x 4 = $3.60

9

5 U.S.C. § 8129(b); 20 C.F.R. § 10.433(a) (2011).

10

20 C.F.R. § 10.433(a).

11

Id.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.4
(March 2010).
13

20 C.F.R. § 10.433(a)(3).

4

with OWCP’s finding that appellant was at fault in creating the overpayment of benefits.
Because he was at fault, appellant is not eligible for a waiver of recovery of the outstanding debt
of $35,020.65.
CONCLUSION
The Board finds that appellant received an overpayment of $35,020.65 for the period
October 21, 2009 through February 12, 2011. Moreover, OWCP properly determined that
appellant was at fault in creating the overpayment, and therefore, he is not entitled to waiver of
recovery.
ORDER
IT IS HEREBY ORDERED THAT the April 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: January 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

